DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-9 are pending and examined herein per Applicant’s 02/28/2022 filing.

Response to Amendment
Applicant’s amendment to the Specification are sufficient to overcome the title objection in the previous Office action.

Response to Arguments
Applicant's arguments with respect to 35 USC 101 rejection of the previous Office action are directed to newly added amendments fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes and organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 are to a system (machine) and claim 11 is to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract ideas of  mental processes  and organizing human activity.  Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).  Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A system for facilitating construction of a deck by a user and a customer service agent, the system comprising: 
a server; 
a database operationally connected to the server, the database comprising parts information regarding a plurality of parts for the deck and data regarding an organization of one or more parts into one or more kits; 
a client computer in communication with the server, the client computer comprising a display for displaying a user interface, 
wherein the client computer is configured to accept input from the user through the user interface regarding deck information, 
wherein the deck information comprises information regarding dimensions and layout of the deck; and
wherein the client computer is further configured to accept through the user interface a graphical representation by the user of the deck, and 
wherein the client computer is further configured to accept a request by the user, through the user interface, of a request for a chat session with the customer service agent; and 
a customer service computer in communication with the server, the customer service computer configured to initiate a chat session between the customer service computer and the client computer upon receipt by the server of the request for a chat session, wherein the chat session allows for communication between the customer service agent and the user, through the customer and the client computer respectively;
wherein the client computer is further configured to transmit the deck information and the graphical representation to the server; 
wherein the server is configured to generate a visual representation of the deck, the visual representation based, at least in part, on the graphical representation, the deck information, and one or more criteria regarding placement of the parts for the deck;
wherein the server is further configured to convert the deck information into component information, 
wherein the component information comprises information regarding one or more of the individual components of the deck; 
wherein the server is further configured to generate, based at least in part on the component information and the parts information, a list comprising minimum quantities of the parts required for the deck; 
wherein the server is further configured to generate, based at least in part on the parts information, the component information, and the list, instruction information regarding alterations to be made to the parts required for the deck; and 
wherein the server is further configured to transmit the list and the instruction information, and the visual representation to the client computer for display to the user on the user interface, the user interface further configured to accept input from the user for manipulating the visual representation.

But for the nominal use of computer’s to transmit and receive information the steps of the system are found to be directed to a mental process that could be performed in the mind of a human or by a human using the computer as a tool (e.g. calculator).  Here the heart of the system is to determine a bill of materials for a desired rail system configuration.  The determining of the type and quantities of the necessary deck components for the desired deck configuration is a mental process that might use for example the human capabilities of evaluation and judgement. 
To facilitate the generation of the building of the bill of materials for a desired rail system configuration, the system allows the user and customer service agent to communicate with each other via a chat session.  The Office finds this to be a form of sales activities and the managing of interactions between people.  
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are found not to be a practical application of the identified abstract idea.  These elements are found to be elements that are well-understood, routine, and conventional activities of the computing device.   That is to say sending (transmit/send) and receiving (accept input) are basic functions of the computing device.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
The computer components recited are general purpose computers.  The specification describes the components at high level generality resembling that of off-the-shelf products.   See for example “client computer 208 may be a desktop computer, a laptop computer, a tablet computer, a smartphone, or the like.” (Spec. [80]) and “client computer 208 and the customer service computer 224 will both need to be equipped with cameras or microphones, respectively” (Spec. [84]). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the computer are found to steps of basic computer functions that when considered individually or as part of the ordered combination do not amount to significantly more than the identified abstract idea therefore they cannot transform the abstract idea into patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.  The dependent claims are briefly discussed below:
Claims 3 and 4 further define the chat session that adds to the abstract elements (i.e. organizing human activity) of the claimed invention.
Claims 5 and 6 adds additional features of ordering information that adds to the abstract elements (i.e. organizing human activity) of the claimed invention.  Specifically, it incorporates sales activities of a commercial interaction with respect to the organization of human activity.
Claims 7 and 9 further defines the user interface which is viewed as a basic functions of the computing device, which adds to the additional elements of the claim that do not provide significant more or a practical application to the claims.
Claim 8 further defines the plurality of parts that adds to the abstract elements (i.e. mental process) of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2018/0239837 A1) teaches an  example of a conversation within an embedded self-help service for e-commerce applications, in accordance with some implementations. Upon connecting the user with a live agent, the chat application module 514 is replaced with a chat message 530 displaying the information that the user submitted through the pre-chat form. Chat message 532 from the chat bot informs the user that a live agent Alex is currently connected within the conversational widget. Chat message 534 from live agent Alex says, “Hi Andrew, my name is Alex. I saw that you have questions about ordering.” A chat bubble with Alex's live agent picture appears to signal that a live agent is speaking, rather than the chat bot.
Jones (US 2006/0095320 A1) teaches following completion of the commercial advertisements, an electronic "pop-up" page or window prompts or enables the consumer to access live chat-rooms to discuss or inquire into the advertised products/services; electronically submit his/her telephone number for permitting a sales representative to call the consumer on behalf of the product/service advertiser and thereby respond to the consumer's specific product/service-related inquires; and/or further conduct electronic-business transactions for purposes of ordering products or services depicted in the commercial advertisements.
Zukerman et al (US 2019/0205363 A1) teaches electronic layouts and specifically to the field of creating electronic layouts, such as HyperText Markup Language (HTML) email or web page layouts, and an interactive graphical user interface (GUI) according to a visual input, such as a photograph of a drawing of the layout.
Topham et al (US 2008/0261699 A1) teaches in edit layout mode, a tool bar allows an operator to draw architectural elements on the graphical map of the floor in the GUI 300. An operator may also add textual or graphical annotations to the map, import graphics, move objects, etc. Thus, the GUI 300 provides an improved tool to generate and change a floor map for a gaming environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623